Case 19-14866-mdc   Doc 26   Filed 09/09/19 Entered 09/09/19 12:35:26   Desc Main
                             Document     Page 1 of 4
Case 19-14866-mdc   Doc 26   Filed 09/09/19 Entered 09/09/19 12:35:26   Desc Main
                             Document     Page 2 of 4
Case 19-14866-mdc   Doc 26   Filed 09/09/19 Entered 09/09/19 12:35:26   Desc Main
                             Document     Page 3 of 4
Case 19-14866-mdc   Doc 26   Filed 09/09/19 Entered 09/09/19 12:35:26   Desc Main
                             Document     Page 4 of 4
